United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1716
                     ___________________________

                             Charles John Guetti

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                       Submitted: September 30, 2014
                          Filed: October 10, 2014
                               [Unpublished]
                              ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
       Charles Guetti appeals the district court’s1 judgment affirming the denial of
disability insurance benefits and supplemental security income. Following careful de
novo review of the record and Guetti’s arguments for reversal, we defer to the
administrative law judge’s (ALJ’s) credibility findings, which are supported by
adequate reasons and substantial evidence, see Turpin v. Colvin, 750 F.3d 989, 993 (8th
Cir. 2014); we conclude that the ALJ’s residual functional capacity assessment is
supported by relevant, non-conclusory medical opinions and other evidence in the
record, see Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010); Tellez v. Barnhart,
403 F.3d 953, 956-57 (8th Cir. 2005); and we see no indication that the ALJ
misapplied any regulations or guidelines in relying on the testimony of the vocational
expert, which constituted substantial evidence to support the ALJ’s decision to deny
benefits, see Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-